Citation Nr: 1017268	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  07-24 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
ankle disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1951 to November 1954.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2006 
rating decision of the Cheyenne, Wyoming Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for a right ankle disability, rated 0 
percent, effective in October 2007 (from the date of claim).  
An interim, May 2007, rating decision increased the rating to 
10 percent, also effective from the date of claim.  In August 
2009 the case was remanded for additional development.       

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  While the notice provisions of the VCAA appear to be 
satisfied, the Board is of the opinion that further 
development of the record is necessary to comply with VA's 
duty to assist the Veteran in the development of facts 
pertinent to his claim.  See 38 C.F.R. § 3.159.   

In his June 2007 Substantive Appeal, the Veteran reported 
that in June 2007 he received treatment for/evaluation of his 
right ankle at the Gem City Bone and Joint Clinic (Gem City).  
In the August 2009 remand, the Board noted that records of 
such treatment or evaluation are not associated with the 
claims file, but would be pertinent evidence in the matter of 
the rating for the Veteran's right ankle disability.  The 
remand instructed the RO to ask the Veteran to identify all 
sources of treatment and/or evaluation for his right ankle 
disability and to provide the releases necessary for VA to 
secure private records (to include the 2007 records from Gem 
City).  AMC sent the Veteran a letter asking him to send any 
treatment records from Gem City he might have and to complete 
and return an attached VA Form 21-4142 (Authorization and 
Consent to Release Information) to enable AMC to secure such 
records.  The Veteran only partially completed the form (He 
provided his Social Security number, and signed and dated 
it.).  Consequently, the form was inadequate to secure the 
records.  Under these circumstances it was incumbent on AMC 
to return the incomplete form to the Veteran, advise him what 
else needed to be completed, and afford him the opportunity 
to do so.  This was not done; the case was returned to the 
Board.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the August 
2009 remand instructions were not fully complied with, a 
remand for corrective action is necessary.  

The Veteran is advised that governing regulation provides 
that when evidence requested in connection with a claim for 
VA benefits (to include releases for records sought) is not 
furnished within a year after the date of request the claim 
is to be considered abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RIO should ask the Veteran to 
submit a fully completed release form for 
any and all records of evaluation or 
treatment he has received from the Gem 
City Bone and Joint Clinic from June 2007 
to the present. The RO should highlight 
for the Veteran the portions of the form 
that must be completed.  The RO should 
obtain for the record copies of the 
complete records of all such treatment and 
evaluation.  If the records from Gem City 
are not received pursuant to the RO's 
request, the Veteran must be so notified, 
and advised that ultimately it is his 
responsibility to ensure that the records 
are received.

2.  The RO should review all additional 
evidence received, and arrange for any 
further development suggested by such 
evidence.  Then the RO should re-
adjudicate the claim.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should be returned to the Board, if in 
order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
